

SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT, dated as of October 15,
2014 (this “Agreement”), is entered into among RF MICRO DEVICES, INC., a North
Carolina corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), Swing Line Lender and L/C Issuer.


Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement, dated as of March 19, 2013 (as
amended or modified from time to time, the “Credit Agreement”); and
WHEREAS, the Borrower anticipates that on or before February 22, 2015, the
Borrower will be party to certain merger and reorganization transactions
pursuant to the terms of that certain Agreement and Plan of Merger and
Reorganization, dated as of February 22, 2014 (such agreement, as amended on or
prior to the date hereof or as hereinafter permitted, the “Merger Agreement” and
such merger and reorganization transactions contemplated by the Merger
Agreement, collectively, the “Merger Transaction”) among the Borrower, TriQuint
Semiconductor, Inc., a Delaware corporation (“TriQuint”) and Rocky Holding,
Inc., a Delaware corporation (“Parent”). As of the date hereof, the Parent is a
wholly owned subsidiary of the Borrower. In the Merger Transaction, the Parent
will form two wholly owned acquisition subsidiaries (such subsidiaries, “Rocky
Merger Sub” and “TriQuint Merger Sub”). Rocky Merger Sub will merge with and
into the Borrower, with the Borrower being the surviving corporation of such
merger (the “Permitted Rocky Merger”). TriQuint Merger Sub will merge with and
into TriQuint, with TriQuint being the surviving corporation of such merger. The
Parent will then own 100% of the Equity Interests of each of the Borrower and
TriQuint. Following such mergers, the Parent will be owned by the existing
stockholders of the Borrower and TriQuint. The Merger Transaction, including (a)
the change in ownership of the Borrower from its current public stockholders to
a wholly owned subsidiary of the Parent and (b) the changes in the board of
directors of the Borrower, in each case as contemplated by the Merger Agreement
(the transactions described in clauses (a) and (b) referred to collectively
hereinafter as the “Permitted Change of Control”) would, but for this Agreement,
otherwise constitute a Change of Control;
WHEREAS, the Borrower has requested that (i) notwithstanding Sections 8.04 and
9.01(k) of the Credit Agreement, the Lenders consent to the Permitted Change of
Control and (ii) the Lenders agree to an amendment to the Credit Agreement in
connection with the Merger Transaction as set forth herein; and
WHEREAS, the Lenders are willing to provide such consent and agree to such
amendment as set forth herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:



1

--------------------------------------------------------------------------------





AGREEMENT


1.Reaffirmation of Borrower’s Obligations. The Borrower acknowledges and
confirms that the Borrower’s obligation to repay the Obligations under the Loan
Documents is unconditional and not subject to any offsets, defenses or
counterclaims.
2.    Reaffirmation of Guaranty. Each Guarantor (a) acknowledges and affirms all
of its obligations under its Guaranty in Article IV of the Credit Agreement of
the Guaranteed Obligations and (b) agrees that this Agreement does not operate
to reduce or discharge any of its obligations under such Guaranty.
3.    Reaffirmation of Security Interests. Each Loan Party acknowledges and
confirms that (a) each of the security interests and liens granted in favor of
the Administrative Agent is valid, enforceable, properly perfected and prior to
all others’ rights and interests, except those the Administrative Agent has
permitted under the Credit Agreement and the other Loan Documents and (b) this
Agreement shall in no manner impair or otherwise adversely affect any of the
security interests or liens granted in or pursuant to the Credit Agreement or
any related document.
4.    Ratification of Loan Documents. Each Loan Party confirms and acknowledges
that by entering into this Agreement, the Lenders do not (other than as
specifically provided in Section 5 below) waive or release any term or condition
of the Credit Agreement or any of the other Loan Documents or any of their
respective rights or remedies under such Loan Documents or applicable law or any
of the obligations of any Loan Party thereunder. Each Loan Party acknowledges
and consents to the terms set forth in this Agreement. This Agreement is a Loan
Document.
5.    Consent. Subject to the other terms and conditions of this Agreement,
notwithstanding Section 8.04 and Section 9.01(k) of the Credit Agreement, the
Required Lenders hereby consent to the Permitted Change of Control and the
Permitted Rocky Merger; provided that, in each case, the Merger Transaction
takes place in accordance in all material respects with the terms of the Merger
Agreement as delivered to the Administrative Agent and certified as true and
complete by a Responsible Officer of the Borrower on the date hereof, with such
amendments, modifications or waivers thereto as the parties to the Merger
Agreement may agree, so long as such amendments, modifications or waivers do not
materially adversely affect the Administrative Agent or any Lender. This consent
is limited solely to the specific circumstances described above, and nothing
contained in this Agreement shall be deemed to constitute a waiver or
modification of Section 8.04 or Section 9.01(k) of the Credit Agreement in the
future or any other rights or remedies the Lenders may have under the Credit
Agreement or any other Loan Document or under applicable law.
6.    Amendment to Credit Agreement. A new clause (m) is hereby added to Section
9.01 of the Credit Agreement to read as follows:


(m)    Equity Interests of the Borrower. Any Equity Interest of the Borrower,
directly or indirectly (including through a pledge of any Equity Interest of the
Borrower’s direct or indirect holding company (other than the pledge of Equity
Interests issued by Parent)) becomes subject to any Lien.


7.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders.
8.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:

2

--------------------------------------------------------------------------------



(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.
(b)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.
(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Agreement.
(d)    The execution and delivery of this Agreement does not (i) contravene the
terms of its organizational documents or (ii) violate any law.
9.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article VI (except
for the acquisition representation in Section 6.05(c) with respect to the Merger
Transaction) of the Credit Agreement or in any other Loan Document or which are
contained in any document furnished at any time under or in connection therewith
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date (provided that if any such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects on such respective dates) and (b) no event has
occurred and is continuing which constitutes a Default.
10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by facsimile or other secure electronic
format (.pdf) shall be effective as an original.


11.    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
12.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
13.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
14.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



3

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
 
BORROWER:
 
RF MICRO DEVICES, INC.
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Suzanne B. Rudy
 
 
 
 
 
Name: Suzanne B. Rudy
 
 
 
 
 
Title: Vice President, Corporate Treasurer, Compliance
 
 
 
 
 
Officer and Assistant Secretary
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
RFMD, LLC
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Suzanne B. Rudy
 
 
 
 
 
Name: Suzanne B. Rudy
 
 
 
 
 
Title: Manager
 
 
 
 
 
 
 
 
 
 
 
RF MICRO DEVICES INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Suzanne B. Rudy
 
 
 
 
 
Name: Suzanne B. Rudy
 
 
 
 
 
Title: Treasurer and Secretary
 
 
 
 
 
 
 
 
 
 
 
PREMIER DEVICES - A SIRENZA COMPANY
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Suzanne B. Rudy
 
 
 
 
 
Name: Suzanne B. Rudy
 
 
 
 
 
Title: Treasurer and Secretary
 
 
 
 
 
 
 
 
 
 
 
AMALFI SEMICONDUCTOR, INC.
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Suzanne B. Rudy
 
 
 
 
 
Name: Suzanne B. Rudy
 
 
 
 
 
Title: Secretary and Treasurer
 
 
 
 
 
 
 
 

                    









SECOND AMENDMENT
RF MICRO DEVICES, INC.



--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,
 
 
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Brenda Schriner
 
 
 
 
 
Name: Brenda Schriner
 
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










SECOND AMENDMENT
RF MICRO DEVICES, INC.

--------------------------------------------------------------------------------




 
LENDERS:
 
BANK OF AMERICA, N.A.,
 
 
 
 
 
as a Lender, Swing Line Lender and L/C Issuer
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Thomas M. Paulk
 
 
 
 
 
Name: Thomas M. Paulk
 
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
SILICON VALLEY BANK,
 
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Michael Shuhy
 
 
 
 
 
Name: Michael Shuhy
 
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
SUNTRUST BANK,
 
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Daniel Laughlin
 
 
 
 
 
Name: Daniel Laughlin
 
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
TD BANK, N.A.,
 
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Bernadette Collins
 
 
 
 
 
Name: Bernadette Collins
 
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
MUFG UNION BANK, N.A.,
 
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Michael J. McCutchin
 
 
 
 
 
Name: Michael J. McCutchin
 
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
CITIZENS BANK, N.A.,
 
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Patricia F. Grieve
 
 
 
 
 
Name: Patricia F. Grieve
 
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY,
 
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Kelly Attayek
 
 
 
 
 
Name: Kelly Attayek
 
 
 
 
 
Title: Banking Officer
 
 
 
 
 
 
 
 


SECOND AMENDMENT
RF MICRO DEVICES, INC.